DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advice to the Applicant
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

General Comments to the Applicant
The Examiner would like to inform the Applicant about various aspects of obtaining a patent from the U.S. Patent and Trademark Office (a process called “patent prosecution”).
First, after an initial filing with a specification, drawings, and claims, no new material may be added to them.  In this case, the only disclosure that can be relied upon during patent prosecution is the specification, drawings, and claims filed on 10/14/2020.  Any new descriptions or subject matter added in the filings on 11/16/2020, 12/05/2020, 12/14/2020, 1/19/2021, 1/25/2021, and 1/26/2021 are improper and must be removed by the Applicant via an amendment deleting the new material from the specification and drawings.
Second, the claims filed on 1/26/2021 will be examined since they are the last filed.
Third, the format of the claim is as follows:
(1) Each claim is a single sentence ending with a period.
(2) A claim cannot incorporate only portions of a previous claim.  A claim must incorporate all of the features of the previous claims.  
For example, “2. A system according to claim 1”
(3) A process or method claim must include specified steps.
Fourth, the drawings are of improper format.  The Figures and the text are too small.  In this case, there should only be one or two Figures per sheet of paper.
Fifth, the Abstract should be on a separate sheet of paper that is separate from the rest of the written specification.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings are of improper format.  The Figures and the text are too small. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claims 1-3 are objected to because of the following informalities:  
Claim 1 is objected to for the following reasons: all periods in the claim should be deleted or changed to commas; a new period should be added at the end of the claim; and the irregular capitalization should be removed.
Claims 2-3 are objected to for the following reasons: all periods in the claim should be deleted or changed to commas and the irregular capitalization should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim 1 recites “Flexible, electronic circuitry” in lines 5, 11, and 13 but it is not clear if this recitation is the same as, related to, or different from “Flexible, electronic circuitry” of claim 1, line 3. It is unclear whether these circuits are intended to be separate and distinct or if a single circuit with multiple functionalities is claimed. If they are the same, the definite article “the” should be used before “flexible, electronic circuitry” in lines 5, 11, and 13.  If they are different, the Applicant should use the adjectives “first”, “second”, “third”, and “fourth” to as to distinguished between them.
Claim 1 recites “systems” in lines 6, 7, 8, and 9 but it is not clear if this recitation is the same as, related to, or different from “control systems” of claim 1, line 5. It is unclear whether these systems are intended to be separate and distinct or if a single system with multiple functionalities is claimed.  Further, it is unclear what the lines 6-10 are meant to convey.  Are they part of the claimed invention?
Claim 1 recites “each coil” in lines 6, 7, and 8 but it is not clear if this recitation is the same as, related to, or different from “electromagnetic coils” of claim 1, line 4.
Claim 1 recites “dynamic coil arrays or lattices” in lines 9-10 but it is not clear if this recitation is the same as, related to, or different from “an array or arrays and/or a lattice or lattices of electromagnetic coils” of claim 1, lines 3-4.
Claim 2 recites multiple process steps (a, b, and c) in lines 4-11 which are method steps in an action claim.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 2 recites “electromagnetic coils” in lines 4 and 7 but it is not clear if this recitation is the same as, related to, or different from “electromagnetic coils” of claim 2, line 2. 
Claim 2 recites “a biocompatible, artificial membrane” in lines 4 and 7 but it is not clear if this recitation is the same as, related to, or different from “a biocompatible, artificial membrane” of claim 2, line 3. 
Claim 2 recites “multiple discrete locations across an area and/or at varying tissue depths” in lines 8-9 but it is not clear if this recitation is the same as, related to, or different from “multiple discrete locations across an area and/or at varying tissue depths” of claim 2, line 5-6. 
Claim 2 recites “discrete locations” in line 11 but it is not clear if this recitation is the same as, related to, or different from “multiple discrete locations across an area and/or at varying tissue depths” of claim 2, line 5-6. 
Claim 3 line 1 recites “the geometries of electromagnetic coils” in which this limitation lacks antecedent basis.
Claim 3 line 3 recites “the vertices” in which this limitation lacks antecedent basis.
Claim 3 line 6 recites “the possible exit paths” in which this limitation lacks antecedent basis.
Claim 3 recites multiple process steps (a and i) in lines 3-6 which are method steps in an action claim.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claims 4-7 contain no method steps, such that the metes and bounds of these processes are unknown and unclear. 
Claims 5-7 recite “a coil control system, outlined in claim 1. a. ii.” It is unclear if the claims are incorporating all the limitations of claim 1 or only those outlined in the described section
Claim 6 line 2 recites “the electromagnetic activity” in which this limitation lacks antecedent basis.
Claim 7 line 1 recites “the magnitude of current applied” in which this limitation lacks antecedent basis.
Claim 8 contains no physical structure such that the metes and bounds of this system are unknown and unclear.
Claim 8 line 1 recites “the necessary energy” in which this limitation lacks antecedent basis.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 5-7 recite “a coil control system, outlined in claim 1. a. ii.” It is unclear if the claims are incorporating all the limitations of claim 1 or only those outlined in the described section. If the latter, such a recitation is improper.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Bonmassar US Patent Application Publication Number US 2015/0080637 A1.
Regarding claim 4, Bonmassar discloses a process by which a wireless communications system receives and transmits information from and to an outside device (Paragraph 0139). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bonmassar US Patent Application Publication Number US 2015/0080637 A1 in view of He US Patent Application Publication Number US 2016/0143541 A1. 
The below claims are rejected as best understood in light of the 112 issues stated above.
Regarding claim 1, Bonmassar discloses a flexible, biocompatible, artificial membrane (Paragraphs 0031-0032 While Bonmassar does not explicitly state that the Teflon substrate is flexible, it is a well-known material property of Teflon) comprised of:
A flexible circuit comprised of:
Flexible electronic circuitry comprising an array or arrays and/or a lattice or lattices of electromagnetic coils (Paragraphs 0006 and 0137). 
	Flexible electronic circuitry comprising control systems for said electromagnetic coils (Paragraph 0139).
		Systems which control the current flowing to each coil when stimulating (Paragraphs 0063 and 0073 demonstrate that the optimal current supply for inducing neural activation is a sharp pulse followed by a slowly falling dip. This suggests that the system has control over the amount of current flowing through each coil to produce desired spike and drop which is sufficient to render this limitation as obvious.)
		Systems which control current flow at vertices in the case of dynamic coil arrays or lattices (Paragraph 0137 describes that the invention must have the ability to steer the magnetic field in various directions when utilizing a single driving source. When viewing the array of coils in figure 1D, it appears that each coil is connected to the four coils around it. Thus, the invention must have some method of controlling current within the coil array which is sufficient to render the limitation of “controlling current flow at vertices” obvious).
	Flexible electronic circuitry comprising a wireless communication system or systems capable of sending information to and receiving information from an outside device (Paragraph 0139).
	Flexible electronic circuitry capable of controlling power supply to power the overall circuit (Paragraph 0063, 0073, 0137-0138).
	A flexible circuit matrix
	A biocompatible outer layer (Paragraph 0031-0032 Teflon is known to be both flexible and biocompatible)
Bonmassar fails to disclose the flexible electronic circuitry further comprising:
	Systems which control whether each coil is stimulating and/or measuring
	Systems which link each coil in series with a current monitor when measuring
He teaches a system for determining electrical activity in a subject using ultrasound and electromagnetics. The system utilizes ultrasound to induce a perturbation at a location within the subject and the resultant signals are measured via electromagnetics (Abstract). Thus, He falls within the same field of endeavor as the applicant’s invention.
He teaches a system capable of building an integrated picture of the multi-scale functional brain networks. The system maps the origin and direction of information flow within the brain to analyze complex patterns and gain a deeper understanding of the mechanisms involved in brain operation (Paragraph 006). The system accomplishes this by utilizing an array of electromagnetic sensors that may be placed around the scalp to record electromagnetic signals and determine the spatial characteristics of neural activity. Characteristics may be recorded of a plurality of time intervals (Paragraph 0042).
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to integrate the recording of electromagnetic signals to determine the spatial location of neural activity of He into the invention of Bonmassar because detecting the spatial location of neural activity can help to better target desired areas of stimulation in the future. While He does not explicitly claim the use of electromagnetic coils in the sensor array, He does state that a variety of different types of sensors can be utilized to detect the electromagnetic signals (He Paragraph 0032) and electromagnetic coils are known to be effective at sensing electromagnetic signals. By incorporating the sensing method of He into the invention of Bonmassar the limitations of “Systems which control whether each coil is stimulating and/or measuring”, and “Systems which link each coil in series with a current monitor when measuring” are rendered obvious as they are basic operations of a generic computer.
Regarding claim 2, Bonmassar discloses a system of flexible electronic circuitry (Paragraphs 0031-0032 While Bonmassar does not explicitly state that the Teflon substrate is flexible, it is a well-known material property of Teflon) capable of stimulation of electrical activity in discrete regions of tissue-capable-of-generating-an-action-potential (APT) using electromagnetic coils (Paragraph 0004) within a biocompatible, artificial membrane in contact with the APT (Paragraphs 0031-0032, 0131).
A process by which electromagnetic coils, within a biocompatible, artificial membrane in contact with tissue are used to stimulate APT at multiple, discrete locations across an area and/or at varying tissue depths (Paragraph 0033 describes how various combinations of coils can be utilized for spatial steering of the resultant magnetic field. Paragraphs 0085 and 0122 describe the relationship between coil size and depth of activation).
Bonmassar fails to disclose a process by which multiple arrays and/or lattices of electromagnetic coils are layered to increase the number of discrete locations within APT that can be stimulated. 
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to layer multiple arrays of electromagnetic coils to increase the number of discrete stimulation locations as it is a mere duplication of components with a predictable result. 
Bonmassar fails to disclose the coil array being capable of measurement or a process by which electromagnetic coils, within a biocompatible, artificial membrane in contact with tissue are used to measure the electrical activity of APT at multiple, discrete locations across an area and/or at varying tissue depths.
He teaches a system capable of building an integrated picture of the multi-scale functional brain networks. The system maps the origin and direction of information flow within the brain to analyze complex patterns and gain a deeper understanding of the mechanisms involved in brain operation (Paragraph 006). The system accomplishes this by utilizing an array of electromagnetic sensors that may be placed around the scalp to record electromagnetic signals and determine the spatial characteristics of neural activity. Characteristics may be recorded of a plurality of time intervals (Paragraph 0042).
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to integrate the recording of electromagnetic signals to determine the spatial location of neural activity of He into the invention of Bonmassar because detecting the spatial location of neural activity can help to better target desired areas of stimulation in the future. While He does not explicitly claim the use of electromagnetic coils in the sensor array, He does state that a variety of different types of sensors can be utilized to detect the electromagnetic signals (He Paragraph 0032) and electromagnetic coils are known to be effective at sensing electromagnetic signals. 
Regarding claim 3, Bonmassar discloses a system where the geometries of electromagnetic coils, within a biocompatible, artificial membrane in contact with tissue (Paragraphs 0031-0032) , are dynamically controlled (Paragraphs 0011 and 0033 illustrate the different configuration or geometries of coils that can be utilized to induce the desired field.):
A process by which the passage of current through the vertices of a two dimensional array or arrays of electromagnetic coils is dynamically controlled (Paragraph 0137 describes that the invention must have the ability to steer the magnetic field in various directions when utilizing a single driving source. When viewing the array of coils in figure 1D it appears that each coil is connected to the four coils around it. Thus, the invention must have some method of controlling current within the coil array which is sufficient to render the limitation obvious)
	A process by which current entering a vertex is allowed or disallowed to pass through each of the possible exit paths (Paragraph 0137 describes that the invention must have the ability to steer the magnetic field in various directions when utilizing a single driving source. When viewing the array of coils in figure 1D it appears that each coil is connected to the four coils around it. Thus, the invention must have some method of controlling current within the coil array which is sufficient to render the limitation obvious. In this case, it is assumed that each rectangle depicted in Fig 1D contains a “vertex” as well as an electromagnetic coil).
Bonmassar fails to explicitly disclose the dynamic control of current through a three dimensional lattice or lattices.  However, as the recitation “a three-dimensional lattice or lattices of electromagnetic coils” is an alternative to “a two-dimensional array or arrays”, it is not necessary for the prior art to teach such a feature. 
Regarding claim 5, Bonmassar in view of He discloses a coil control system as outlined in claim 1. Bonmassar further discloses a process by which the current control system passes current through various coils to stimulate desired foci in response to input instructions (Paragraph 0137 illustrates that the location of the desired foci can be controlled. Paragraph 0139 discloses that instructions may be utilized.)
Regarding claim 6, , Bonmassar in view of He discloses a coil control system as outlined in claim 1. Bonmassar fails to further disclose a process by which the coil control system outputs induced current readings from various coils to measure the electromagnetic activity of desired foci in response to input instructions
He teaches a system capable of building an integrated picture of the multi-scale functional brain networks. The system maps the origin and direction of information flow within the brain to analyze complex patterns and gain a deeper understanding of the mechanisms involved in brain operation (Paragraph 006). The system accomplishes this by utilizing an array of electromagnetic sensors that may be placed around the scalp to record electromagnetic signals and determine the spatial characteristics of neural activity. Characteristics may be recorded of a plurality of time intervals (Paragraph 0042).
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to combine the induced current readings from various sensors of He to the invention of Bonmassar because detecting the spatial location of neural activity can help to better target desired areas of stimulation in the future. While He does not explicitly claim the use of electromagnetic coils in the sensor array, He does state that a variety of different types of sensors can be utilized to detect the electromagnetic signals (He Paragraph 0032) and electromagnetic coils are known to be effective at sensing electromagnetic signals. Furthermore, the limitation of performing this measurement in response to input instructions is rendered obvious as input instructions may take the form of the user activating the system.
Regarding claim 7, Bonmassar in view of He discloses a coil control system as outlined in claim 1. Bonmassar further discloses a process by which the current control system controls the magnitude of current applied to electromagnetic coils (Paragraphs 0063 and 0073).
Regarding claim 8, Bonmassar does not explicitly disclose but does suggest a power system which provides the necessary energy to power the circuit. Bonmassar speaks at length about improving the battery life of the system and reducing energy loss (Paragraph 0054). This strongly suggests that the device includes a battery or other form of power supply to perform the described functions. This suggestion of a power supply is sufficient to render this limitation obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW ERIC OGLES whose telephone number is (571)272-7313. The examiner can normally be reached M-F 8:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on Monday-Friday from 9:00AM – 4:00PM at (571) 272 – 7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW ERIC OGLES/Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791